STATE OF MINNESOTA

                                    IN SUPREME COURT

                                         A12-0173
                                         A13-0996

Hennepin County                                                                 Gildea, C.J.
                                          Concurring in part and dissenting in part, Page, J.
State of Minnesota,                       Concurring in part and dissenting in part, Stras, J.

                      Respondent,

vs.                                                                  Filed: October 8, 2014
                                                                  Office of Appellate Courts
Mahdi Hassan Ali,

                      Appellant.

                               ________________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota, for respondent.

Cathryn Middlebrook, Chief Appellate Public Defender, Lydia Villalva Lijó, Assistant
State Public Defender, Saint Paul, Minnesota, for appellant.
                              ________________________


                                      SYLLABUS

       1.     Because the foundation requirements of Minn. R. Evid. 901 and 902 were

not satisfied, the court did not abuse its discretion when it refused to admit a birth

certificate into evidence at a postconviction evidentiary hearing.

       2.     Because opinion testimony relating to surveillance videos was helpful to

the jury, the court did not abuse its discretion in admitting this testimony.



                                              1
       3.     Although the mandatory imposition of a sentence of life without the

possibility of release for a juvenile convicted of first-degree premeditated murder violates

the rule announced in Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012), the

district court has the inherent judicial authority to hold a Miller hearing on remand.

       4.     The discretionary imposition of consecutive sentences of life with the

possibility of release does not violate the Miller rule or Minn. Const. art. I, § 5, and the

district court did not abuse its discretion in imposing consecutive sentences in a case in

which multiple victims were murdered.

       5.     Appellant’s pro se arguments are without merit.

       Affirmed in part, reversed in part and remanded.


                                       OPINION

GILDEA, Chief Justice.

       Appellant Mahdi Hassan Ali (“Mahdi”) 1 was convicted of one count of first-

degree premeditated murder and two counts of first-degree felony murder for shooting

and killing three men during a robbery of the Seward Market in Minneapolis on

January 6, 2010. 2 We consolidated Mahdi’s direct appeal and his postconviction appeal.

On appeal, Mahdi raises a series of arguments. First, he challenges the postconviction

1
        Because several of the men involved in the events have the last name Ali, we will
refer to them all with their first names.

2       Mahdi was also convicted of two counts of second-degree murder under Minn.
Stat. § 609.19, subd. 1(1) (2012) and a count of first-degree felony murder under Minn.
Stat. § 609.185(a)(3) (2012), but he was not sentenced on these counts pursuant to Minn.
Stat. § 609.035, subd. 1 (2012).


                                             2
court’s denial of postconviction relief. Second, Mahdi argues that the district court erred

by allowing opinion testimony relating to surveillance videos that tended to identify him

as the gunman. Third, Mahdi argues that the mandatory imposition of a sentence of life

without the possibility of release (LWOR) violates the Eighth Amendment’s prohibition

on cruel and unusual punishment under Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455

(2012). Fourth, he argues that the district court’s discretionary imposition of consecutive

sentences violated the rule announced in Miller and Article I, Section 5 of the Minnesota

Constitution, and that the district court abused its discretion by imposing consecutive

sentences. Fifth, Mahdi raises a number of other claims in a pro se supplemental brief.

Because we conclude that the postconviction court did not err, the district court did not

err in its evidentiary rulings or in imposing consecutive sentences, and Mahdi’s pro se

arguments lack merit, we affirm on these issues. But because we hold that the mandatory

LWOR sentence on the first-degree premeditated murder conviction is unconstitutional

under Miller, we vacate that sentence and remand for resentencing on the first-degree

premeditated murder conviction following a Miller hearing.

       This case arises from an incident that took place on a January night in 2010. At

7:44 p.m., on January 6, two masked men walked into the Seward Market on East

Franklin Avenue in Minneapolis. The first man, who had covered his face with a blue

bandana, held a black semiautomatic pistol in his right hand. His accomplice, a taller

man whose black-and-white striped shirt poked out from under his winter coat, entered

behind him. When the men entered, Osman Elmi, an employee of the market, and

Mohamed Warfa, a relative of Elmi’s, were sitting behind the store’s counter. The man


                                            3
with the gun thrust it in Elmi’s face and both Elmi and Warfa put their hands in the air.

The man with the gun then pulled Warfa to the ground.

       The accomplice went to the back of the store to control a woman who was

shopping and an elderly man who had been helping her. When Elmi and Warfa yelled to

the woman and the elderly man in the back to call the police, the accomplice demanded

in Somali that the man and woman give him their cell phones. The woman lied and said

she did not have a cell phone with her. She pleaded with him in Somali, saying “please

don’t kill us, please, I have children at home, I’m a mother, don’t kill us.”           The

accomplice then hit the elderly man.

       Surveillance footage shows that customer Anwar Mohammed then entered the

market. As soon as Mohammed entered and saw the robbery in progress, the man with

the gun shot him two times, including once in the head. The accomplice started to yell in

Somali, “Don’t kill” or “No killing!” After shooting Mohammed, the man with the gun

ran out of the store. Warfa followed him a short distance before returning to the store.

The shooter then reappeared and shot Warfa at least twice. Warfa fell, his body holding

the door of the market open and the second robber jumped over him and ran out the door.

Elmi, who was still inside the store, fumbled for his cell phone after the two robbers left.

Before he could complete the call, the shooter returned and chased Elmi through the

store. A rack of snacks tipped over and spilled as the two men raced around a corner,

before the shooter shot Elmi three times in the back. Surveillance video shows the

shooter leaving the store for good at 7:45 p.m., just over a minute after he entered. All

three victims died within minutes of being shot.


                                             4
       As soon as the shooting started and the second robber started to flee, the woman

and the elderly man in the back of the store ran and hid in the store’s freezer. The woman

called 911. She told the 911 operator that there was a robbery at the market, that she had

heard gunshots, and that she was in the freezer at the store. She said, “I’m so scared, I’m

so scared. I have six children, I don’t want to die.” Two Minneapolis police officers

responded to the call. As they drove up to the store, they saw two bodies lying in the

entryway of the store. When the officers got out of their squad car, they searched the

store for the robbers and found a third victim inside. They also found the woman and the

elderly man in the freezer, hiding.

       A citizen tipster contacted the police department later that night with potentially

relevant information. The tipster told police that when he was visiting a friend two weeks

earlier at the Seward Towers West apartment building across the street from the market,

he ran into a “kid” he knew from the community center. The kid, the tipster said, was

talking about committing a robbery and said he wanted to “look into” the Seward Market

because it was also a hawala, or money-wiring center, and would presumably have a lot

of cash on hand. Although the tipster did not know the kid’s name, he told police that he

often saw the kid around the apartment building and that the kid drove a black Caprice

with a broken window that was parked on the second floor of the building’s parking

ramp. Minneapolis police sergeants Ann Kjos and Luis Porras, who were assigned to

investigate the murders, went to Seward Towers West the night of the murders and found

a black Caprice with a broken window. They found out that the parking spot was




                                            5
assigned to apartment 1310, where a woman named Sainab Osman lived with her teenage

grandson, Mahdi Ali.

       Two days after the murders, on January 8, police received information from

another citizen tipster, a high school student. The student said that the day after the

murders, a fellow student named Abdisalan Ali (“Abdisalan”) told him that he had been

present during the Seward Market murders. The student said Abdisalan claimed to have

gone into the store with “a kid named Mahdi,” that Mahdi had a gun, that Abdisalan was

at the back of the store with some customers when he heard a gunshot, and that Abdisalan

ran out of the store and had to jump over a body on the floor in front of the doorway.

       Police arrested Abdisalan just over two hours after the student tipster came to

them, believing that Abdisalan was the man who participated in the robbery by

controlling the two customers in the back of the store. Although Abdisalan was initially

not forthcoming, he eventually told police that on the day of the murders, he and his

cousin, Ahmed Ali (“Ahmed”), spent time with Ahmed’s friend, Mahdi Ali. 3 Mahdi

picked them up from school in a red Crown Victoria, Abdisalan said, and over the course

of the next few hours the three teens went to the Minneapolis impound lot and a

SuperAmerica before Mahdi dropped Abdisalan off at home around 6:30 or 7:00 p.m.

       Based on that information, police found surveillance video from several stores the

three teens visited that afternoon. In the videos from the SuperAmerica, police saw a red

Crown Victoria pull up to a gas pump. Someone got out of the passenger seat of the car

3
       Ahmed Ali and Abdisalan Ali are cousins, but neither of them is related to Mahdi
Ali.


                                            6
and entered the store. Once he entered, police could see a black-and-white striped shirt

poking out from underneath his jacket.      When he turned and looked at one of the

surveillance cameras, police immediately noticed that it was not Abdisalan in the black-

and-white shirt.   After police saw the video, they believed that the person in the

SuperAmerica video was not Abdisalan but was the unidentified accomplice at the back

of the Seward Market when the shootings happened. The police then asked Abdisalan

more questions about his cousin, Ahmed.

       Later that night, police also arrested Mahdi. After the police read him his Miranda

rights, 4 Mahdi denied knowing anything about the murders at the Seward Market. As

police slowly confronted him with evidence of his activities with Abdisalan and Ahmed

over the day, Mahdi admitted to going to the gas station and the impound lot with

Abdisalan and Ahmed, but he never admitted to playing a role in the murders. Police

also searched Mahdi’s apartment that night, and found blue jeans in his closet with blood,

from one of the victims, on the cuff.

       After police talked to Abdisalan and ruled him out as a suspect, his cousin,

Ahmed, turned himself in to police. Once he had an attorney and worked out a deal with

the State, 5 Ahmed admitted his role in the murders and verified that he was trying to

control the customers in the back of the store when Mahdi started shooting.


4
       Miranda v. Arizona, 384 U.S. 436 (1966).
5
      Ahmed eventually pleaded guilty and was convicted of three counts of attempting
to commit aggravated robbery in the first-degree under Minn. Stat. § 609.245, subd. 1
(2012). He was sentenced to three consecutive 6-year sentences.


                                            7
      From the three men’s statements to police, surveillance videos, and witness

testimony, police were able to construct a picture of what happened on the afternoon of

the murders. On January 6, Mahdi picked Ahmed and Abdisalan up from school in a red

Crown Victoria that Mahdi was borrowing from an acquaintance. They went to a gas

station so Mahdi could buy something, and then Mahdi dropped the cousins back off at

school because Mahdi had to drive the owner of the car to work. Mahdi returned for the

cousins 10 to 15 minutes later. The three teenagers then drove to the Wilson’s Leather

coat factory outlet in North Minneapolis, where Abdisalan stole a faux suede Sean John

jacket with fur around the collar. He threw the jacket he was wearing before—a big, dark

coat with a hood on it—in the car, and put on his new jacket.

      Mahdi drove all three of them to the Minneapolis impound lot to retrieve his car,

but they left after Mahdi discovered he did not have enough money. After another trip to

a gas station, they went to the Dahabshiil money transfer business near the corner of East

Franklin Avenue and Nicollet Avenue South. Mahdi, who had since put on the old coat

that Abdisalan had left in the car, planned to rob the business, although Ahmed later

testified that he objected to the plan. Mahdi and Ahmed went into the money transfer

business but eventually left without robbing it. Abdisalan then asked Mahdi and Ahmed

to drop him off at home, and they did so.

      Mahdi and Ahmed drove back to the neighborhood where Mahdi lived, near the

Seward Market. Ahmed later testified that Mahdi started talking about doing “a mission

or something.” Mahdi said he knew a place that had “a lot of money,” and that if they

robbed it, Mahdi could get enough money to get his car out of the impound lot and then


                                            8
he would give the car to Ahmed. Ahmed testified that he resisted this plan at first,

because he had “never done anything like that before,” so he “wasn’t really down with it

in the beginning,” but he eventually agreed. Ahmed testified that Mahdi gave him a

black ski mask that covered everything but his eyes, while Mahdi used a light blue

bandana to cover his face. Before they entered, Mahdi told Ahmed that his job was to

“hold anybody that’s in the back,” and “keep them in a place where he can see them.”

Ahmed testified that when they got back in the car after the shootings, he asked Mahdi

why he shot those people. He said Mahdi said, “they knew,” meaning that they knew

who he was.

      On February 4, 2010, a grand jury indicted Mahdi on three counts of premeditated

murder in the first degree under Minn. Stat. §§ 609.185(a)(1), 609.11, 609.106,

subd. 2(1), 609.05 (2012), for the deaths of Mohammed, Warfa, and Elmi, as well as

three counts of felony murder in the first degree while committing or attempting to

commit aggravated robbery under Minn. Stat. §§ 609.185(a)(3), 609.11, 609.05. Because

the State alleged that Mahdi committed first-degree murder while over the age of 16,

Mahdi was automatically certified to stand trial as an adult. See Minn. Stat. §§ 260B.007,

subd. 6(b), 260B.101, subd. 2 (2012).

      On March 9, 2010, Mahdi moved to dismiss the indictment for lack of jurisdiction.

Although Mahdi consistently stated and listed his birth date as January 1, 1993, and

obtained a driver’s license before the murders, he said that his real name was Kahlid

Farah Arrasi and that he was actually 15 at the time of the crime. If Mahdi was 15 at the

time of the murders, the juvenile court would not automatically lose jurisdiction over


                                            9
him. Minn. Stat. §§ 260B.007, subd. 6(b), 260B.101, subd. 2. After a 3-day age-

determination hearing, the district court denied Mahdi’s motion to dismiss for lack of

jurisdiction, finding that “the preponderance of the evidence establishes that the

Defendant Mahdi Hassan Ali had reached the age of sixteen years before January 6,

2010.” On appeal, we confirmed that when the defendant’s age determines whether the

court has jurisdiction, the State has the burden of proving the defendant’s age on the date

of the offense by a preponderance of the evidence. State v. Ali, 806 N.W.2d 45, 54

(Minn. 2011).

       Mahdi’s trial took place over two weeks in September 2011. On September 23,

the jury found Mahdi guilty of one count of first-degree premeditated murder, two counts

of second-degree murder, and three counts of first-degree felony murder while

committing or attempting to commit aggravated robbery. On October 31, 2011, the

district court sentenced Mahdi to two life sentences with the possibility of release after

30 years for the first-degree felony murders of Mohammed and Warfa, and a mandatory

LWOR sentence for the first-degree premeditated murder of Elmi. Mahdi appealed his

conviction to this court, but on September 20, 2012, we granted his motion to stay the

appeal to allow Mahdi to pursue postconviction proceedings.

       On October 22, 2012, Mahdi petitioned the postconviction court for an evidentiary

hearing to renew his challenge to the district court’s jurisdiction, alleging that there was

“new evidence establishing that petitioner was 15 years old on the offense date and that

the juvenile court therefore had exclusive jurisdiction of his case.” Specifically, Mahdi




                                            10
alleged that he had found his birth certificate, which proved that “Khalid Farah Arase was

born to Sainab Said Osman in the Malindi District Hospital on August 25, 1994.” 6

         Although the postconviction court granted Mahdi’s request for an evidentiary

hearing, it refused to admit the birth certificate into evidence because Mahdi had not

established a proper foundation for it. 7 Without the birth certificate, the court concluded

that there was no evidence to support Mahdi’s petition and the court denied it. Mahdi

filed a motion with this court to vacate the stay of his direct appeal and to consolidate it

with an appeal from the postconviction court’s order. We granted that request.

                                              I.

          We turn first to Mahdi’s contention that the postconviction court erred in denying

    his petition for postconviction relief. Mahdi advances three arguments to support his

    argument that the court erred. First, he argues that the postconviction court improperly

    excluded his birth certificate as evidence. Second, he argues that the postconviction

    court improperly relied on the “law of the case” doctrine to assert that our court had

    already held that the district court had subject matter jurisdiction over Mahdi, so the

    postconviction court could not reconsider whether it had jurisdiction. Third, he argues


6
        During Mahdi’s initial age-determination hearing, DNA evidence was introduced
confirming that Osman, whom Mahdi had previously believed to be his grandmother, was
really his mother.
7
       As an alternative ground for excluding the birth certificate, the postconviction
court found that the birth certificate could have been introduced at the original age-
determination hearing if not for a “lack of diligence” on the part of Mahdi and his family.
Because we affirm the postconviction court’s ruling that excluded the birth certificate, we
need not address this alternative ground.


                                              11
 that even if the law of the case doctrine were to apply, the postconviction court

 improperly held that the birth certificate did not fall under the “new evidence”

 exception to the law of the case doctrine.

       With respect to Mahdi’s argument that the postconviction court erred when it

determined that the birth certificate was inadmissible, our review is for an abuse of

discretion. State v. Brown, 739 N.W.2d 716, 720 (Minn. 2007). The postconviction

court concluded that the birth certificate was not relevant because Mahdi did not establish

that the document at issue was actually Mahdi’s birth certificate.              While the

postconviction court couched its evidentiary ruling in terms of relevance, the focus of the

court’s ruling relates to the evidentiary requirement of foundation. Specifically, the court

held that the birth certificate was not admissible because Mahdi had not established that

the document offered was Mahdi’s birth certificate.

       A finding that “the matter in question is what its proponent claims” is a condition

precedent to the admissibility of evidence in Minnesota.          Minn. R. Evid. 901(a).

Foundation can be established in either of two ways: through extrinsic evidence, as

contemplated by Minn. R. Evid. 901 (Rule 901); or by a finding that the evidence is

“self-authenticating” under Minn. R. Evid. 902 (Rule 902). Because, as discussed below,

Mahdi did not establish adequate foundation for the birth certificate, the postconviction

court did not abuse its discretion when it determined that the birth certificate was

inadmissible.




                                            12
                                             A.

       Under Rule 901, the authenticity of proffered evidence may be established through

extrinsic evidence, including “[t]estimony that a matter is what it is claimed to be.”

Minn. R. Evid. 901(b)(1). To establish that the birth certificate offered by Mahdi was in

fact his birth certificate, Mahdi presented testimony by his mother, who testified that

when Mahdi was born, he was named Khalid Farah Arase. She also testified that she was

present when Mahdi’s birth certificate was filled out, that it was laminated in plastic

when she received it soon after from the issuing authorities, and that she recognized the

proffered birth certificate as the birth certificate she was given in the hospital following

Mahdi’s birth. Mahdi also relied on earlier testimony by a social worker that in 2005,

Mahdi told child protection workers that his name was not Mahdi Ali. Mahdi reportedly

used a number of different names during his interactions with child protection workers,

including “Khalid Arrasi.”

       The postconviction court determined that Mahdi failed to present any credible

evidence tying him to the proffered birth certificate.        The court explained that the

testimony of Mahdi’s mother was “contradicted by the physical condition of the paper

document which indicates it must have been laminated long after being issued.” The

court also questioned her ability to identify the birth certificate when she was unable to

read or write. Moreover, the court made a specific finding that Mahdi’s mother was “not

a credible witness.” With regard to Mahdi’s earlier use of the name Khalid Farah Arrasi,

the court found that the name on the birth certificate was spelled differently and there

were no “fingerprints, footprints or other biometrics” to tie the birth certificate to Mahdi.


                                             13
       On appeal, Mahdi challenges the postconviction court’s conclusion that he failed

to present any credible evidence tying him to the birth certificate. Specifically, Mahdi

argues that there was “ample evidence that the birth certificate was for [Mahdi],”

including the evidence that Mahdi told child protection workers as early as 2005 that his

name was not Mahdi Ali. We are not persuaded.

       We review a postconviction court’s credibility determinations under the clearly

erroneous standard. See Tscheu v. State, 829 N.W.2d 400, 403 (Minn. 2013). In order

for a credibility determination to be clearly erroneous, we must “be left with the definite

and firm conviction that a mistake has been made.” State v. Evans, 756 N.W.2d 854, 870

(Minn. 2008) (citation omitted) (internal quotations marks omitted).          This standard

creates a “high threshold.” State v. Williams, 842 N.W.2d 308, 313 (Minn. 2014).

       Based on our review of the record, we conclude that Mahdi has not demonstrated

that the postconviction court’s finding that he failed to present any credible evidence

tying him to the proffered birth certificate was clearly erroneous. There is reasonable

evidence to support the court’s finding, including the physical evidence contradicting the

testimony of Mahdi’s mother, the different spelling of the name on the birth certificate,

and the lack of any fingerprints, footprints, or other biometrics tying the birth certificate

to Mahdi.    Consequently, we hold that the postconviction court did not abuse its

discretion when it determined that the birth certificate was not admissible under

Rule 901.




                                             14
                                             B.

       The fact that Mahdi failed to establish sufficient foundation for the birth certificate

under Rule 901 is not dispositive of the foundation issue, however, because Rule 902

allows a court to admit “self-authenticating” documents without any extrinsic evidence of

authenticity. Domestic public documents are self-authenticating if they bear one of the

enumerated official seals and a signature purporting to be an attestation or execution.

Minn. R. Evid. 902(1). Foreign public documents are not self-authenticating unless they

satisfy an additional requirement, specifically “a final certification as to the genuineness

of the signature and official position . . . of the executing or attesting person.” 8 Minn. R.

Evid. 902(3). Rule 902(3) provides a list of persons who may make a final certification

of genuineness, including “a diplomatic or consular official of the foreign country

assigned or accredited to the United States.” Id.

       The birth certificate offered by Mahdi bore a seal and a signature purporting to be

an attestation or execution by the Malindi District Registrar. 9 And defense counsel

submitted an unsigned letter from the Kenyan Embassy in Washington, D.C., stating that

the birth certificate “bears the Seal of the Registrar of Births and Deaths of the Republic




8
       Rule 902(3)(B) provides an alternative means of satisfying the final certification
requirement, but that provision is not at issue in this case.
9
      As the postconviction court noted, “the seal on the back” of the birth certificate
did “not certify that the document is a true copy or that the signature on the document
was made by someone authorized to do so.”




                                             15
of Kenya.” The letter did not identify the name or position of the person at the embassy

who reviewed the birth certificate.

       The postconviction court concluded that Mahdi failed to satisfy the final

certification requirement of Rule 902(3)(A), because the letter was unsigned and did not

identify the name or position of the person who reviewed the birth certificate. 10 The

court also noted that the seal on the back of the birth certificate did not certify that the

signature on the document was made by someone authorized to execute the document.

       On appeal, Mahdi argues that the postconviction court abused its discretion when

it determined that the birth certificate was not self-certifying. More specifically, he

contends that he satisfied Rule 902(3) by “present[ing] information to the court of a

Kenyan birth certificate that was issued by the Registrar of Births and Deaths of the

Republic of Kenya, as certified by a specific Kenyan Embassy official who reviewed and

authenticated the document.” Although defense counsel seems to have done her utmost

to get the embassy to provide the information she needed, the record supports the court’s

10
        Several days after the postconviction evidentiary hearing, defense counsel
attempted to supplement the record with an affidavit. In defense counsel’s affidavit, she
averred the following facts. Embassy staff told her that the unsigned certification letter
was drafted by a man named Dennis Muhambe. Counsel wrote to Muhambe requesting
confirmation of his position and his review of the birth certificate. Several days after the
postconviction hearing, counsel received a copy of the original certification letter, with a
business card for Muhambe attached by paper clip. Defense counsel submitted the
business card to the postconviction court a few days after the hearing. The
postconviction court did not expressly address, what, if any, effect the business card had
on its analysis. We need not decide whether the attachment of Muhambe’s business card
to a copy of the unsigned certification letter was sufficient to establish name or position
of the person who reviewed the birth certificate for purposes of Rule 902(3), because, in
any event, the unsigned certification letter failed to attest to the “genuineness” of the
signature and official position of the Malindi District Registrar.


                                            16
determination that Mahdi failed to establish the name and position of the person who

reviewed the birth certificate at the embassy. Moreover, even if Mahdi had established

the name and position of the person who reviewed the birth certificate, the certification

letter still fails to satisfy the requirements of Rule 902(3) because it attests to the

genuineness only of the seal of the Registrar of Births and Deaths of the Republic of

Kenya, not the genuineness of the signature and official position of the Malindi District

Registrar.

       In sum, the record supports the postconviction court’s determinations that Mahdi

failed to satisfy the requirements of Rules 901 and 902(3).               Consequently, the

postconviction district court did not abuse its discretion when it determined that the

proffered birth certificate was inadmissible. 11 Without the birth certificate, Mahdi has no

support for his contention that he is entitled to postconviction relief. Accordingly, we

hold that the postconviction court did not err in denying Mahdi’s petition.

                                             II.

       We next turn to Mahdi’s argument that the district court abused its discretion by

allowing two different types of opinion testimony relating to the surveillance videos.

First, Mahdi argues that the court erred by permitting police to testify that, based on their


11
        As noted above, Mahdi also challenges the postconviction court’s determination
that the law of the case doctrine prevented it from reconsidering its conclusion as to
Mahdi’s age, and argues that if the law of the case doctrine applies, the birth certificate is
“new evidence” that operates as an exception to the law of the case doctrine. Because
these alternative arguments depend on a determination that the birth certificate was
admissible, and we have affirmed the postconviction court’s refusal to admit the
certificate, it is not necessary for us to reach these alternative arguments.


                                             17
review of some of the videos, they eliminated Abdisalan as one of the two assailants who

entered the Seward Market, and they determined that Ahmed was the shooter’s

accomplice. Second, he argues the court erred by allowing testimony by the forensic

experts who digitally clarified the surveillance videos to testify about the similarities

between clothing, build, skin tone, and shoes of the people in the surveillance videos. In

both instances, Mahdi contends the testimony was inadmissible because it failed to meet

the helpful-to-the-trier-of-fact requirements of Minn. R. Evid. 701 (Rule 701) and 702

(Rule 702). 12 We consider the disputed testimony separately.

                                            A.

       When police were investigating the Seward Market murders, they relied heavily

on surveillance footage from a variety of businesses to help build a timeline for the

robbers’ activities that day. Police used video from the impound lot, a SuperAmerica, a

money transfer business, a hospital, and importantly, the Seward Market to help construct

what happened.

       Before trial, Mahdi filed a motion to exclude opinion testimony by law

enforcement officers “as to [the] identification of the defendant on surveillance video.”

12
       Rule 701 governs opinion testimony by lay witnesses. It provides that “[i]f the
witness is not testifying as an expert, the witness’ testimony in the form of opinion or
inferences is limited to those opinions or inferences which are (a) rationally based on the
perception of the witness and (b) helpful to a clear understanding of the witness’
testimony or the determination of a fact in issue.” Minn. R. Evid. 701. Rule 702 governs
opinion testimony by expert witnesses. It provides “[i]f scientific, technical, or other
specialized knowledge will assist the trier of fact to understand the evidence or to
determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience,
training, or education, may testify thereto in the form of an opinion or otherwise.” Minn.
R. Evid. 702.


                                            18
The district court granted Mahdi’s motion in part, ruling that the State could not ask the

officers if they currently had an opinion as to whether the person in the surveillance

videos was Mahdi.       Nevertheless, the court concluded that “with the appropriate

foundation” the police officers should be allowed to testify about the conclusions they

drew during the investigation period after watching the surveillance video for the limited

purposes of explaining (1) “why the police focused on [Mahdi],” and (2) “why the

investigation proceeded as it did.” To ensure the limited use of such testimony, the court

indicated that it would be “willing to give a limiting instruction” to the jury “to draw its

own conclusion as to whether the person in the video tape is in fact the defendant.”

       At Mahdi’s trial, Sergeant Ann Kjos testified that after police saw the

SuperAmerica video, they identified the man in the video as the shooter’s accomplice:

       Q:            Did you have an opinion as to whether the person in the
                     video, then in the SuperAmerica that’s just been admitted,
                     was involved in the Seward Market shootings?

       A:            Yes.

       Q:            What was that opinion?

       Def:          Objection, Your Honor, 701, 702.

       Q:            Sergeant, limit your testimony to what you thought at the time
                     you viewed the video and what conclusions you drew then
                     and then only.

       A:            At that time when I saw the gentleman from the
                     SuperAmerica, I at that time, I believed that he was the
                     person that had entered the store, the Seward Market, and had
                     gone to the back of the store to control the customers.




                                            19
       Sergeant Kjos next said that police eliminated Abdisalan, Ahmed’s cousin, as the

shooter’s accomplice after viewing video from the impound lot and the SuperAmerica.

       Q:            Did you eventually take Abdisalan home?

       A:            I did.

       Q:            Why did you take him home?

       A:            After seeing the video from both the SuperAmerica and the
                     impound lot, I believed at that time that Abdisalan was not
                     one of the two people – was not either of the two people that
                     had entered the Seward Market with the intention of robbing
                     them and eventually killing three men.

After defense counsel objected, the district court issued the following jury instruction:

       Court:        Members of the jury, any statement made by the witness
                     regarding the state of mind of other people is to be
                     disregarded by you. In addition, the Sergeant’s conclusions
                     regarding who’s depicted in various videos are to put the
                     investigation of this case into context. You are to draw your
                     own conclusions based on all the evidence on who might be
                     in any of the videotapes that are in evidence at this time.

       On appeal, Mahdi argues that the district court erred by allowing this testimony

because it is not admissible under Rule 701 or 702, and that the district court’s assertion

that it would “help the jury understand why police focused on appellant” was not accurate

considering the course of the investigation. The State, however, argues that Sergeant

Kjos’s testimony was properly admitted to provide context for the police investigation.

Evidentiary rulings rest within the sound discretion of the district court, and we will not

reverse an evidentiary ruling absent a clear abuse of discretion. State v. Medal-Mendoza,

718 N.W.2d 910, 917 (Minn. 2006).




                                             20
       We have made clear that evidence is generally admissible to give jurors the

context for an investigation. State v. Griller, 583 N.W.2d 736, 743 (Minn. 1998). In

Griller, we considered the appeal of a man convicted of murdering someone and then

burying the victim in his backyard in northeast Minneapolis. Id. at 738-39. We held that

the district court did not abuse its discretion in admitting testimony about a letter sent to

the Sioux Falls Police Department that started the investigation or the content of police

interviews with neighbors. Id. at 743. The testimony “provided the jury with the context

necessary to explain how the investigation against Griller began and why the police were

excavating [Griller’s] backyard.” Id.; see also State v. Czech, 343 N.W.2d 854, 856

(Minn. 1984) (affirming the admission of evidence of an undercover investigation of the

defendant because the evidence could show “the context of the conversation; that is, why

the undercover agents were talking with defendant”).

       Mahdi argues that the district court’s rationale that the police testimony “would

help the jury understand why police focused on appellant,” was “not consistent with the

facts” because police received the first citizen tip within hours of the shootings that led

them to Mahdi’s car in the Seward Towers West parking ramp. By the time police saw

the videos, he argues, they had already identified Mahdi as a suspect “and gathered

sufficient probable cause to arrest him and obtain a magistrate-approved search warrant.”

Mahdi’s argument suggests that evidence is admissible to show the context of an

investigation only when it is evidence that first made police suspect that the defendant

may have been involved in a crime. But our cases do not draw such a fine distinction on

how the information must have affected the investigation.


                                             21
      As the State notes, the evidence from police was important context evidence in

this case considering that Mahdi’s defense was centered on the contention that he had

been misidentified and someone else shot the three men at the Seward Market. Mahdi’s

attorney began his opening statement by saying: “Misidentification. That’s what this

case is about.” He similarly began his closing statement by saying, “Misidentification.

That’s what I told you this case would be about last Monday, and that’s what we’ve

seen.” Without police being able to testify as to why they ruled out Abdisalan, a possible

alternate perpetrator, the jury might have wondered why police did not further investigate

Abdisalan and why police decided to focus the investigation on Mahdi as the possible

shooter in the Seward Market.

      Importantly, the district court gave a limiting instruction to make sure the jury did

not improperly rely on the evidence. The court reminded the jury that “the Sergeant’s

conclusions regarding who’s depicted in various videos are to put the investigation of this

case into context,” and that the jury is supposed to “draw [its] own conclusions based on

all the evidence on who might be in any of the videotapes that are in evidence at this

time.” Jurors are presumed to follow limiting instructions with respect to the proper use

of evidence, and Mahdi has not provided any reason to doubt that the jurors followed the

instructions here. See State v. Fardan, 773 N.W.2d 303, 320 (Minn. 2009). We hold that

in the context of the trial, the district court did not abuse its discretion in allowing

Sergeant Kjos to testify that once she and her partner viewed the surveillance videos, they




                                            22
eliminated Abdisalan as one of the two assailants who entered the market and determined

that Ahmed was the accomplice at the Seward Market who did not have a gun. 13

                                            B.

       Before trial, Mahdi also filed a motion to exclude the testimony of two forensic

experts who worked for Target Corporation when police were investigating the murders.

Target has an accredited crime laboratory.       The lab was created to investigate the

company’s problems with organized retail crime, but it also does pro bono work for local

law enforcement. Minneapolis police detectives asked the lab to help investigate the

Seward Market shootings by examining surveillance footage. Mahdi argued that the

testimony at issue was not admissible as expert testimony under Rule 702 because it was

not “helpful” to the jury. Specifically, Mahdi argued that “the jury is in as good a

position to look at the photographs and draw conclusions from them as Target Forensics,

[and so] the testimony of the Target Forensic witnesses would be of little assistance to the

jury and should not be admitted.”

       At a pretrial motion hearing, the district court denied Mahdi’s motion to exclude

the testimony of the forensic experts. Noting that some of the surveillance videos “were

13
       In the alternative, Mahdi argues that the testimony must be excluded because it is
not admissible as either lay or expert opinion testimony under Rules 701 and 702.
Mahdi’s argument fails because he is ignoring the rule of “multiple admissibility,” which
holds that “although a piece of evidence is inadmissible under one rule for the purpose
given in offering it, it is nevertheless admissible if relevant and offered for some other
purpose not forbidden by the rules of evidence.” Black’s Law Dictionary 56 (10th ed.
2014); see also State v. Wermerskirchen, 497 N.W.2d 235, 239 (Minn. 1993). Even if
Sergeant Kjos’s testimony was actually inadmissible under Rule 701 or 702, an issue we
need not decide, it was properly admissible for the purpose of providing context for the
investigation.


                                            23
digitally manipulated to clarify details in the tape,” the court said it was “necessary that

the digital evidence technicians testify to say what was done and how it affects the

accuracy of the image that is portrayed.” The court said it was “appropriate that they

testify and be able to point out similarities between clothing, build, skin tone, shoes,” and

that the experts were “also under the obligation to testify that those similarities are not

caused by the digital clarification process.” The court also noted that if some differences

in the tapes are “explainable by factors other [than] the items or persons being different

items,” the experts should be “allowed to explain why.”

       For example, the court said:

       [T]he lighting, the aspect ratio, whatever goes into their opinion about why
       it might appear differently. That generally is not within the province of the
       normal juror as to how lighting and other factors on a video tape could
       affect the appearance of items from one video tape to the next.

The court also placed limits on the Target forensic experts’ testimony:

       These witnesses may not . . . testify that they are in fact the same clothing
       or the same persons. They can point out similarities. They can say why
       they are similar and whether it was caused by their digital manipulation of
       the evidence or not. They may point out differences and explain why they
       appear to be different. They may not offer opinion that they are in fact the
       same clothing or same person’s [sic] depicted in the various video tapes.

       Target forensic expert Jimmy Schroering testified on September 15, 2011. He told

the jury that he “performed enhancements to the images that [he] extracted” from videos

from the impound lot, the SuperAmerica, the Dahabshiil check cashing facility, and the

Seward Market. He said he compared the shooter in the Seward Market videos to people

appearing in the videos from the other three locations.




                                             24
       Schoering pointed out several similarities between the person identified as Mahdi

Ali 14 in various photos from the impound lot and the Dahabshiil check cashing center,

including cuffs in the jeans, the color of his shoes, his skin tone, and his “general build.”

Schoering testified that the person identified as Mahdi Ali in the impound lot video

“could not be eliminated as being the same as the individual holding the weapon in the

Seward Market.” But he also said that despite the fact that the person later identified as

Ahmed Ali had “no significant characteristics other than general skin tone” in common

with the shooter in the Seward Market video, Ahmed “also could not be eliminated as

being the same as the individual with the weapon in the Seward Market.” He also

testified that the person later identified as Mahdi Ali in the video from the Dahabshiil

check cashing center had “similar build, similar general skin tone . . . shoes, and the

cuffing on the jeans” in common with the Seward Market shooter. Schoering testified

that the person identified as Mahdi Ali in the Dahabshiil video “could not be eliminated

as being the same as the individual holding the weapon in the Seward Market.”

Schoering also testified at length about how variations in video quality and lighting could

cause variations in the images that the jury saw.

       The second Target forensic expert to testify was Jacob Steinhour. Steinhour was

asked to compare pictures of pants that the Minneapolis police recovered at Mahdi Ali’s


14
        In an interview with police, Mahdi identified himself in the video from the
impound lot. An audio recording from that interview was played for the jury. When he
testified, Ahmed also identified himself, Mahdi, and Abdisalan in videos from the
impound lot, the SuperAmerica, the Dahabshiil money transfer center, and the Seward
Market.


                                             25
apartment with the images of pants that were recorded in the various surveillance videos.

Steinhour pointed out various details in the pants that were apparent in the surveillance

videos, such as contrast in the fabric on one of the thighs. In the end, Steinhour testified

that he could not conclude whether the pants matched.

       On appeal, Mahdi argues that the testimony of the Target analysts was

inadmissible under Rule 702. He does not challenge the portion of the testimony from

the analysts about how they extracted video and used technology to clarify some of the

images.   Rather, he argues that the district court improperly admitted “testimony

comparing the gunman to a specific individual in the other videos and comparing the

cuffed jeans to jeans worn by the gunman and in the other videos.”

       Rule 702 provides that “[i]f scientific, technical, or other specialized knowledge

will assist the trier of fact to understand the evidence or to determine a fact in issue, a

witness qualified as an expert by knowledge, skill, experience, training or education, may

testify thereto in the form of an opinion or otherwise.”       Expert testimony is “only

admissible if the testimony will help the trier of fact in evaluating evidence or resolving

factual issues.” State v. Medal-Mendoza, 718 N.W.2d 910, 917 (Minn. 2006).

       Mahdi cites a variety of federal cases that affirmed the exclusion of similar

testimony on the basis that it would not be “helpful” to the jury and therefore was not the

proper subject of expert opinion testimony. See, e.g., United States v. Dorsey, 45 F.3d

809, 812-15 (4th Cir. 1995) (affirming a trial court’s decision to exclude the testimony of

two experts who were going to say that the defendant was not the individual depicted in

bank surveillance photographs because it would not be helpful to the jury); United States


                                            26
v. Brewer, 783 F.2d 841, 842 (9th Cir. 1986) (affirming a trial court’s decision to exclude

testimony from an expert that the defendant was not the robber depicted in surveillance

photographs). But these cases do not categorically hold that the evidence would not

actually help the jury, only that the trial courts in these cases did not abuse their

discretion in concluding that the evidence would not help the jury. See Dorsey, 45 F.3d

at 812 (“We find that under an abuse of discretion standard, the district court did not

err.”); Brewer, 783 F.2d at 842 (“[T]he trial court’s ruling on this evidence was not

manifestly unreasonable . . . .”).

       Here, the district court concluded that the testimony would assist the jury because

the videos reflected “similarities between clothing, build, skin tone, shoes,” and the

experts had an “obligation to testify that those similarities are not caused by the digital

clarification process.” Although some of these similarities are readily apparent from

watching the surveillance videos, our review of the videos confirms that some of the finer

details required expertise and were not within the knowledge of an average juror. For

example, one of the Target analysts testified that by using the camera angle and distance

from the camera, it is possible to tell that one suspect is taller than the other. The district

court determined this sort of testimony would help the jury, and we hold that the court

did not abuse its discretion in reaching that determination. 15



15
       Because we determine that the district court did not abuse its discretion in
admitting the testimony of the Target forensic experts under Rule 702, we do not need to
consider Mahdi’s contention that the forensic experts lacked firsthand knowledge and
therefore that their testimony was inadmissible under Rule 701.


                                              27
                                           III.

        We turn next to Mahdi’s contention that the mandatory imposition of a sentence of

life without the possibility of release (LWOR) for his first-degree premeditated murder

conviction violated the Eighth Amendment to the U.S. Constitution because it constitutes

cruel and unusual punishment. Mahdi’s argument is based on Miller v. Alabama, in

which the Supreme Court held that, as applied to juveniles, sentencing schemes

mandating LWOR violate the Eighth Amendment’s prohibition on cruel and unusual

punishment.     ___ U.S. ___, 132 S. Ct. 2455, 2460 (2012).           The Court did not

categorically prohibit LWOR sentences but rather required that before imposing such

sentences, “a judge or jury must have the opportunity to consider mitigating

circumstances before imposing the harshest possible penalty for juveniles.” Id. at ___,

132 S. Ct. at 2475. Among the factors to be considered are the juvenile’s “immaturity,

impetuosity, and failure to appreciate risks and consequences.” Id. at ___, 132 S. Ct. at

2468.

        Mahdi’s 2011 conviction for premeditated murder in the first degree under Minn.

Stat. § 609.185(a)(1) (2012) carries a mandatory LWOR sentence under Minnesota’s

“heinous crimes” statute. 16 See Minn. Stat. § 609.106, subd. 2(1) (2012). Mahdi argues

that under Miller, the mandatory imposition of a LWOR sentence constitutes cruel and

unusual punishment in violation of the Eighth Amendment to the U.S. Constitution. See

16
        In a footnote, the Supreme Court in Miller cited to Minnesota’s “heinous crimes”
statute, Minn. Stat. § 609.106, as an example of a statute that, when applied to juveniles,
impermissibly mandates life without parole without first considering the defendant’s age.
Miller, ___ U.S. at ___, 132 S. Ct. at 2473 n.13.


                                            28
U.S. Const. amend. VIII. The State concedes that in Mahdi’s case, the mandatory

imposition of a LWOR sentence violates the Eighth Amendment under Miller. We agree

with the parties.

       We have held that Miller is a new rule of constitutional criminal procedure.

Chambers v. State, 831 N.W.2d 311, 326-28 (Minn. 2013). Such rules apply to cases

pending on direct review at the time the new rule is announced. State v. Osborne,

715 N.W.2d 436, 441 (Minn. 2006). Because Mahdi’s conviction was not yet final on

direct review when Miller was decided, Miller applies to Mahdi’s case. See Teague v.

Lane, 489 U.S. 288, 300-10 (1989). We therefore reverse the mandatory imposition of

the LWOR sentence imposed on Mahdi for his first-degree premeditated murder

conviction.

                                             A.

       The parties agree that the sentence was unconstitutional, but they disagree as to

how to proceed with sentencing on the first-degree premeditated murder conviction. The

State argues that State v. Chauvin, 723 N.W.2d 20 (Minn. 2006), makes clear that, in the

absence of legislative action, district courts have the inherent judicial authority to conduct

a judicial proceeding that is necessary to preserve the constitutionality of a legislative

sentencing scheme, and therefore we should remand to the district court for resentencing

following a Miller hearing. Mahdi contends that Miller requires us to declare the 2005

amendment to Minn. Stat. § 609.106 (adding premeditated murder to the list of offenses




                                             29
that mandate the imposition of a LWOR sentence) 17 unconstitutional, and revive the most

recent version of the legislature’s sentencing scheme that passes constitutional muster in

accordance with Fedziuk v. Commissioner of Public Safety, 696 N.W.2d 340 (Minn.

2005). According to Mahdi, the most recent sentencing scheme to pass constitutional

muster requires us to resentence him to life with the possibility of release after 30 years.

See Minn. Stat. §§ 244.05, subd. 4, 609.106, 609.185 (2004).

       Whether the remedy in this case is controlled by Chauvin or Fedziuk presents a

question of law that is informed by review of the several principles that help to define a

district court’s authority in the sentencing arena. First, the Legislature has the power to

define the punishment for crimes (including the terms of confinement and parole), and

the courts are the executor of that legislative power. State v. Osterloh, 275 N.W.2d 578,

580 (Minn. 1978) (citing State ex rel. Ahern v. Young, 273 Minn. 240, 243, 141 N.W.2d

15, 17 (1966)). Second, the separation of powers doctrine requires that “ ‘[j]udicial

sentencing must strictly adhere to statutory authorization.’ ”           State v. Mitchell,

577 N.W.2d 481, 493 (Minn. 1998) (quoting State v. Jonason, 292 N.W.2d 730, 733

(Minn. 1980)). Third, a court has inherent judicial authority to engage in activities that

are necessary to the performance of judicial functions, but “the judiciary is not to resort to

inherent authority when doing so would not ‘respect the equally unique authority of’

another branch of government.” State v. M.D.T., 831 N.W.2d 276, 280, 282 (Minn.

2013) (quoting State v. C.A., 304 N.W.2d 353, 359 (Minn. 1981)).              Keeping these

17
      See Act of June 2, 2005, ch. 136, art. 2, § 5, 2005 Minn. Laws 901, 922 (codified
at Minn. Stat. § 609.106, subd. 2(1) (2012)).


                                             30
principles in mind, we consider whether Chauvin or Fedziuk controls the remedy in this

case.

        In Chauvin, the State charged the defendant with felony theft by swindle and

provided him with notice that it intended to seek an enhanced sentence under Minn. Sent.

Guidelines II.D.2b.(1). Chauvin, 723 N.W.2d at 22. After the defendant was charged,

but before his trial, the U.S. Supreme Court decided Blakeley v. Washington, 542 U.S. 96

(2004), which rendered unconstitutional the provisions of the Minnesota Sentencing

Guidelines that allowed for judicial fact-finding of aggravating sentencing factors. See

Chauvin, 723 N.W.2d at 22. In an effort to comply with the rule announced in Blakely,

the district court empaneled a Blakely jury after the jury had found the defendant guilty.

Id. at 23. Based on the Blakely jury’s findings of fact, the district court imposed an

upward durational sentencing departure. Id.

        On appeal, the defendant in Chauvin challenged the district court’s authority to

empanel a Blakely jury. We concluded that the district court was permitted to empanel a

sentencing jury because courts have the inherent judicial authority to engage in activities

that are necessary to the performance of judicial functions and the exercise of that

authority in the context presented in Chauvin “did not infringe on” legislative or

executive functions.    Chauvin, 723 N.W.2d at 25-27.          We explained that it was

“practically necessary” for the district court to improvise a jury fact-finding mechanism

because the new rule of criminal procedure announced in Blakely left the district court

without a constitutional statutory mechanism to impose the aggravated sentence that the

Legislature intended. Id. at 25. Put differently, the district court could either “completely


                                             31
ignore the legislative scheme for departing from the presumptive guideline sentence,” or

“it could do the least amount of damage to the statutory scheme by retaining the

departure mechanism while at the same time complying with Blakely by using a

sentencing jury.” Id.

       We said the district court was right to choose the second option.            We also

explained that impaneling a Blakely jury was a uniquely judicial function because it was a

procedural matter. Id. We emphasized that “Blakely did not remove the ability of a

judge to impose an aggravated sentence, it only changed the process by which aggravated

sentences may be imposed.” Id. Finally, we explained that the district court had not

infringed on the legislative function of creating a sentencing guideline system because

“there was no new legislation providing for the same or a different procedure” and “[f]ar

from infringing on a legislative function, the district court was effectuating the legislative

policy of allowing the opportunity to depart from the presumptive sentence where

‘substantial and compelling circumstances exist.’ ”        Id. at 27 (quoting Minn. Sent.

Guidelines I.4, II.D.) Consequently, we held in Chauvin that when a sentencing scheme

set out by the Legislature has been ruled unconstitutional and the Legislature has

remained silent on how to fix it, district courts have inherent power to adopt judicial

procedures that can bring the sentencing scheme into compliance with the new rule of

constitutional criminal procedure while doing “the least amount of damage to the

statutory scheme.” Id. at 25.




                                             32
      Unlike Chauvin, Fedziuk, 696 N.W.2d 340, did not involve a sentencing scheme

that failed to comply with a new rule of constitutional criminal procedure. 18 Instead,

Fedziuk involved two certified questions relating to several amendments to the implied

consent law. 696 N.W.2d at 342. We held in Fedziuk that the implied consent law, as

amended in 2003, offended a driver’s constitutional right to procedural due process

because the administrative review procedures provided by the executive branch,

“although prompt, [did] not provide a sufficiently meaningful review.”           Fedziuk,

696 N.W.2d at 347. We went on to explain that when a statute is unconstitutional, it is

“not a law and it is as inoperative as if it had never been enacted.”         Id. at 349.

Nevertheless, “only the latest amendment is severed and any previous version found

constitutional remains in full force and effect,” because an unconstitutional law, “being

void and inoperative, cannot repeal or in any way affect an existing one.” Id. We then


18
        In addition to Fedziuk, the dissent of Justice Page cites a number of cases that
purportedly support the application of the statutory-revival rule in this case, including
Deegan v. State, 711 N.W.2d 89, 98 (Minn. 2006), State v. One Oldsmobile Two-Door
Sedan, Model 1946, 227 Minn. 280, 288, 35 N.W.2d 525, 530 (1948), and State v.
Luscher, 157 Minn. 192, 195, 195 N.W. 914, 916 (1923). Infra at C/D-5 n.3. The
dissent’s reliance on these cases is misplaced because none of the cases involved a new
rule of constitutional criminal procedure or a statutory amendment that was constitutional
in some of its applications. Instead, the cases involved claims that the statutory
amendment was unconstitutional in all applications. See Deegan, 711 N.W.2d at 98
(striking down an amendment that allowed the public defender to decline representation
of an indigent defendant who pleaded guilty and received less than the presumptive
sentence); One Oldsmobile Two-Door Sedan, 227 Minn. at 284-85, 35 N.W.2d at 528
(assuming without deciding that the amendment was unconstitutional due to variances
between the enrolled bill approved by the governor and the bill actually passed by the
Legislature); Luscher, 157 Minn. at 195, 195 N.W. at 916 (striking down an amendment
that exempted practicing dentists from newly enacted prohibitions against false
advertising and fee splitting).


                                           33
revived the version of the statute that was in effect immediately prior to the

unconstitutional amendments. Id.

       The remedy we sanctioned in Chauvin provides a better fit for the circumstances

presented here than the remedy we used in Fedziuk. 19 As in Chauvin, we are faced with a

sentencing scheme that does not comply with the new rule of constitutional criminal

procedure announced in Miller and the Legislature has remained silent on how to fix it.

Consequently, we have two options. We could completely ignore the existing legislative

sentencing scheme, which reflects a policy judgment that first-degree premeditated

murder warrants a sentence of LWOR. See Minn. Stat. § 609.106, subd. 2. In the

alternative, we could “do the least amount of damage to the statutory scheme” by

remanding to the district court for resentencing following a Miller hearing at which the

19
        Fedziuk, on the other hand, does not provide a workable framework. In Fedziuk,
we held that the implied consent law was facially unconstitutional. See 696 N.W.2d at
342. We then revived—in its entirety—the most recent previous version of the statute
that would pass constitutional muster. See id. at 342, 349. Here, however, the statute is
not facially unconstitutional; in fact, it is constitutional with respect to almost all of those
to whom it applies—adults. The statutory mandate is unconstitutional only as applied to
juveniles. Because the 2005 amendment to the heinous-crimes statute, Minn. Stat.
§ 609.106, is not unconstitutional on its face, a Fedziuk solution sweeps too broadly and
undermines the legislative policy expressed in section 609.106. Citing a Florida Court of
Appeals case the dissent of Justice Page argues, “Nothing prevents the court from
reviving the 2004 statute only to the extent it applies to juvenile offenders.” Infra at C/D-
7 (citing Horsley v. State, 121 So. 3d. 1130, 1132 (Fla. Dist. Ct. App. 2013), rev. granted
(Fla. Nov. 14, 2013)). The dissent’s argument is unpersuasive because even the Florida
Court of Appeals is divided as to how to respond to Miller. Compare the Florida Court
of Appeals fifth district’s decision in Horsley, 121 So. 3d at 1132 (adopting a statutory-
revival approach), with the fourth district’s decision in Dawson v. State, 142 So. 3d 948,
949 (Fla. Dist. Ct. App. 2014) (rejecting a statutory-revival argument and remanding for
a Miller sentencing hearing), the third district’s decision in Hernandez v. State, 117 So.
3d 778, 783-84 (Fla. Dist. Ct. App. 2013) (same), and the first district’s decision in
Washington v. State, 103 So. 3d 917, 920 (Fla. Dist. Ct. App. 2012) (same).


                                              34
court would consider among other factors, Mahdi’s age and his family and home

environment. We conclude as we did in Chauvin that the second option is the most

sensible choice.     Assessing what, if any, impact a defendant’s age and family

environment should have on the sentence in a particular case is a uniquely judicial

function. State v. Misquadace, 644 N.W.2d 65, 68 (Minn. 2002) (the imposition of a

sentence within the limits prescribed by the Legislature is purely a judicial function);

State v. Heywood, 338 N.W.2d 243, 244 (Minn. 1983) (explaining that a defendant’s age

and family support are relevant sentencing factors). And remanding for a Miller hearing

will not infringe on the Legislature’s unique power to define the punishment for crimes

because there is no legislation post-Miller providing for the same or a different

procedure. 20 In fact, allowing the district court to hold a Miller hearing will “effectuat[e]

the legislative policy” to the extent the heinous-crimes statute reflects a legislative

preference for LWOR sentences for heinous crimes. Chauvin, 723 N.W.2d at 27. This is

so because in the absence of mitigating circumstances, the Legislature’s prescribed

sentence of life without the possibility of release remains unaltered. We, therefore,


20
       The dissents contend that the approach we follow here is inconsistent with
Axelberg v. Commissioner of Public Safety, 848 N.W.2d 206 (Minn. 2014). We disagree.
In Axelberg, we addressed and deferred to the Legislature’s expression of public policy in
a “complete system of law” on the topic of administrative license revocation for impaired
drivers. Id. at 211 (citation omitted) (internal quotation marks omitted). In this case, by
contrast, the Legislature has not yet expressed its policy preference in light of the new
rule Miller pronounced. As we recognized in Chauvin, the judiciary’s action in
fashioning a sentencing procedure when the Legislature has not yet acted in response to a
new rule does not run afoul of the separation of powers concerns we are to consider when
exercising inherent authority. 723 N.W.2d at 27.




                                             35
remand to the district court with instructions to vacate the LWOR sentence and then

resentence Mahdi on the first-degree premeditated murder conviction following a Miller

hearing. 21

                                                B.

       Because we are remanding for a Miller hearing, we turn now to a discussion of

some of the parameters for such a hearing for Mahdi and any other juveniles who are

sentenced before the Legislature addresses Miller’s impact on the sentencing scheme in

the heinous-crimes statute. In Miller, the Court held that “a judge or jury must have the

opportunity to consider mitigating circumstances before imposing the harshest possible

penalty for juveniles.” ___ U.S. at ___, 132 S. Ct. at 2475. The Miller Court suggested

that mitigating circumstances might include, but are not limited to, the defendant’s

“chronological age and its hallmark features—among them, immaturity, impetuosity, and

failure to appreciate risks and consequences. . . . the family and home environment that

surrounds him—and from which he cannot usually extricate himself—no matter how

brutal or dysfunctional. . . . [and] the circumstances of the homicide offense, including

the extent of his participation in the conduct and the way familial and peer pressures may

have affected him.” Miller, ___ U.S. at ___, 132 S. Ct. at 2468. These factors, while not

exclusive, establish a useful starting point.



21
       Because only the mandatory imposition of a LWOR sentence for Mahdi’s first-
degree premeditated murder conviction is unconstitutional, the district court need not
reconsider the sentences imposed for the first-degree felony murders of Mohamed Warfa
and Anwar Mohammed.


                                                36
      In addition, the purpose of a Miller hearing is to provide the sentencer an

opportunity to consider any mitigating circumstances that would demonstrate that the

imposition of a sentence of LWOR is not appropriate. To that end, the district court

should, upon request and with the assistance of counsel, hold an evidentiary hearing at

which the juvenile may present evidence to establish the existence of any mitigating

circumstances.

      If on remand the district court here concludes that the circumstances established at

Mahdi’s Miller hearing do not warrant a possibility of release, the court should reimpose

a sentence of LWOR in accordance with Minn. Stat. § 609.106. If, on the other hand, the

court concludes that the circumstances established at the Miller hearing warrant a

possibility of release, the court should impose a sentence of imprisonment for life in

accordance with Minn. Stat. § 609.185(a), in which case Mahdi will be eligible to seek

supervised release under Minn. Stat. § 244.05 after he serves a minimum term of

30 years.

                                          IV.

      We turn next to Mahdi’s argument that he should be resentenced because his

entire sentence violates the Eighth Amendment to the U.S. Constitution and Article I,

Section 5 of the Minnesota Constitution. Mahdi argues that because his consecutive

sentences are the “practical equivalent” of LWOR, the aggregate sentence is




                                           37
unconstitutional. Whether a criminal sentence violates the constitution is a question of

law that we review de novo. State v. Gutierrez, 667 N.W.2d 426, 438 (Minn. 2003). 22

                                            A.

         Mahdi argues that although Miller did not address the imposition of lengthy

aggregate sentences, the district court’s decision to impose consecutive life sentences was

the equivalent of imposing a sentence that “from the outset denied [him] the possibility of

ever being released from prison.” 23 Therefore, he argues, the “entire sentence was the

practical equivalent of the type of sentence that Miller held violated the Eighth

Amendment[.]” The State, however, contends that Miller does not address the imposition

of discretionary consecutive sentences, and that the district court had an opportunity to

consider mitigating circumstances before imposing Mahdi’s sentence. We agree with the

State.



22
       The State first argues that Mahdi forfeited this argument by not raising it below.
We disagree. Ordinarily, we will not decide issues that were not raised before the district
court, even when criminal defendants raise constitutional claims for the first time on
appeal. See State v. Busse, 644 N.W.2d 79, 89 (Minn. 2002). But in State v. Osborne,
we concluded that the defendant did not forfeit consideration of his Blakely claim by
failing to raise it in the district court because the Blakely rule was announced after his
sentencing hearing. 715 N.W.2d 436, 442 (Minn. 2006). Like the defendant in Osborne,
we conclude that Mahdi did not forfeit consideration of his Miller claim by failing to
raise it in the district court because the Miller rule was announced after Mahdi’s
sentencing hearing.
23
       Because we have vacated Mahdi’s LWOR sentence and remanded for
resentencing, we consider only the constitutionality of the consecutive imposition of the
two sentences mandating life with the possibility of release after 30 years for the first-
degree felony murders of Mohamed Warfa and Anwar Mohammed, under Minn. Stat.
§§ 609.185(a)(3), 244.05, subd. 4(b).


                                            38
       Mahdi’s argument fails to recognize that the mandatory imposition of an LWOR

sentence was the crucial factor in Miller. Miller, ___ U.S. at ___, 132 S. Ct. at 2466. In

Miller, the Court said that the fact that the sentences are mandatory “prevent[s] the

sentencer from taking account of these central considerations.” Id. Removing youth

from the balance prohibits a sentencing authority “from assessing whether the law’s

harshest term of imprisonment proportionately punishes a juvenile offender.” Id. at ___,

132 S. Ct. at 2466. The Court specifically did not foreclose the punishment of LWOR for

juveniles, but required that such sentences not be imposed without taking the defendants’

youth into consideration. Id. at ___, 132 S. Ct. at 2469 (“Although we do not foreclose a

sentencer’s ability to make that judgment in homicide cases, we require it to take into

account how children are different, and how those differences counsel against irrevocably

sentencing them to a lifetime in prison.”).

       The decision to impose concurrent or consecutive sentences falls within the

discretion of the district court.    Minn. Stat. § 609.15 (2012); see State v. Warren,

592 N.W.2d 440, 451 (Minn. 1999) (“Sentencing is within the discretion of the trial court

absent an abuse of discretion.”); Minn. Sent. Guidelines 2.F.2.a.(1)(ii) (providing that it is

permissible for district court judges to sentence those convicted of first-degree murder to

consecutive sentences). In Mahdi’s case, the district court exercised its discretion to

sentence Mahdi to consecutive life sentences, after considering all the aggravating and

mitigating circumstances specific to his crimes. Because the imposition of consecutive

sentences was not mandatory, but was discretionary, Mahdi’s reliance on Miller is

misplaced.    We therefore hold that the district court’s imposition of consecutive


                                              39
sentences for the two first-degree felony murder convictions is not cruel and unusual

punishment under the U.S. Constitution.

                                              B.

       Mahdi also argues that the imposition of consecutive life sentences violates

Article I, Section 5 of the Minnesota Constitution. We disagree.

       The Minnesota Constitution contains a provision that is almost identical to the

Eighth Amendment, but it prohibits “cruel or unusual” punishments instead of “cruel and

unusual” punishments.       Compare Minn. Const. art. I, § 5 (emphasis added), with

U.S. Const. amend. VIII (emphasis added). We have held that this difference in wording

is “not trivial” because the “ ‘United States Supreme Court has upheld punishments that,

although they may be cruel, are not unusual.’ ” State v. Vang, 847 N.W.2d 248, 263

(Minn. 2014) (quoting State v. Mitchell, 577 N.W.2d 481, 488 (Minn. 1998)).                  In

determining whether a particular sentence is cruel or unusual under the Minnesota

Constitution, courts should separately examine whether the sentence is cruel and whether

it is unusual. State v. Juarez, 837 N.W.2d 473, 482 (Minn. 2013). Someone challenging

a sentence as cruel or unusual bears the “heavy burden . . . of showing that our culture

and laws emphatically and well nigh universally reject the sentence.” State v. Chambers,

589 N.W.2d 466, 479 (Minn. 1999) (citation omitted) (internal quotation marks omitted).

       To determine whether a sentence is cruel, a court should compare the gravity of

the offense to the severity of the sentence. See Mitchell, 577 N.W.2d at 489 (noting that

this step of the analysis is consistent with the first step of the case-by-case analysis for the

Eighth Amendment). Mahdi has made no showing that the imposition of consecutive


                                              40
sentences was disproportionate considering the gravity of the offenses the jury found that

he committed.    Therefore, Mahdi has not shown that the sentence is “cruel” under

Article I, Section 5 of the Minnesota Constitution.

       To determine whether a sentence is unusual, a court should compare the

defendant’s sentence with sentences received by other offenders convicted of the same or

similar offenses both inside and outside of Minnesota. See Juarez, 837 N.W.2d at 482.

Here, too, Mahdi’s claim fails. We have repeatedly affirmed consecutive life sentences

for juveniles for the kinds of crimes that Mahdi committed. See, e.g., State v. Flowers,

788 N.W.2d 120, 122 (Minn. 2010) (affirming two consecutive life sentences for a

16-year-old who murdered two people while trying to rob a house); State v. Warren,

592 N.W.2d 440, 452 (Minn. 1999) (holding that a district court abused its discretion in

imposing concurrent sentences on a defendant who shot and killed three victims); State v.

Ouk, 516 N.W.2d 180, 186 (Minn. 1994) (affirming consecutive sentences for a 15-year-

old who shot and killed two people at close range); State v. Brom, 463 N.W.2d 758, 765

(Minn. 1990) (affirming consecutive life sentences for a 16-year-old who murdered his

parents and siblings with an ax). Mahdi has also made no showing that such sentences

are “unusual” in other states. Therefore, we hold that the district court’s imposition of

consecutive life sentences did not violate Article I, Section 5 of the Minnesota

Constitution.

                                            C.

       Mahdi next argues that the district court abused its discretion in imposing

consecutive sentences. First, he argues that the court failed to recognize that “juveniles


                                            41
differ from adults for sentencing purposes and are less deserving of the harshest

punishments because they have diminished culpability and heightened prospects for

reform.” Second, he argues that the district court abused its discretion because it imposed

consecutive sentences with the express purpose of preventing Mahdi from ever being

released from prison. The State, on the other hand, argues that the court’s discretionary

imposition of consecutive life sentences for Mahdi’s convictions for multiple murders is

not excessive, noting that Mahdi’s case is one of those “uncommon or rare crimes for

which the most severe punishment should be reserved.”

       A district court’s decision to impose consecutive sentences is reviewed for an

abuse of discretion. State v. McLaughlin, 725 N.W.2d 703, 715 (Minn. 2007). We will

interfere with a district court’s sentencing discretion only when the sentence is

disproportionate to the offense or it unfairly exaggerates the criminality of the

defendant’s conduct. State v. Fardan, 773 N.W.2d 303, 322 (Minn. 2009). In cases with

multiple victims, consecutive sentences are rarely, if ever, disproportionate to the offense.

In McLaughlin, for example, we upheld the imposition of two consecutive life sentences

for a student who shot and killed two of his classmates when he was 15. 725 N.W.2d at

715-16. McLaughlin argued that the district court abused its discretion by imposing

consecutive sentences because the court failed to give sufficient weight to several factors

related to his culpability, including his youth. Id. at 715. In rejecting his challenge, we

noted that “youth” was a factor in numerous cases in which we had upheld comparable

sentencing, especially those involving “particularly callous murders.” Id. at 716; see also

Warren, 592 N.W.2d at 452 (holding that a district court abused its discretion in


                                             42
imposing concurrent sentences on a defendant for three murders); Ouk, 516 N.W.2d at

186 (affirming consecutive sentences for a 15-year-old who shot and killed two people at

close range); Brom, 463 N.W.2d at 765 (affirming consecutive life sentences for a

16-year-old who murdered his parents and siblings with an ax).

      Like the defendants in McLaughlin, Ouk, Brom, and Warren, Mahdi is convicted

of “particularly callous murders.” See McLaughlin, 725 N.W.2d at 716. The defense

acknowledges that because of the age-determination hearing, the district court “had an

abundance of information about appellant’s unique personal circumstances,” and the

defense also urged the court at sentencing to consider Mahdi’s youthful characteristics.

Nonetheless, the court recognized the singular brutality with which Mahdi carried out the

crimes and made clear that Mahdi should never be released from prison. See Warren,

592 N.W.2d at 452 (noting that the district court should have considered “severe

aggravating factors” when determining whether the sentence should be consecutive or

concurrent). We hold that the district court did not abuse its discretion by imposing

consecutive sentences on Mahdi.

                                           V.

      Mahdi also raises a series of pro se arguments in a supplemental brief. We

consider each of them in turn.

      Mahdi first argues that he received ineffective assistance of counsel. Specifically,

he argues that his attorney should have requested a change of venue and that he should

have introduced evidence of an alternative perpetrator. These claims fail because they

raise matters of trial strategy, which we will not review. Leake v. State, 737 N.W.2d 531,


                                           43
536 (Minn. 2007). Moreover, even if these two matters did not constitute trial strategy,

Mahdi has not shown that his counsel’s decision on these two matters was objectively

unreasonable. State v. Lahue, 585 N.W.2d 785, 789 (Minn. 1998) (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)) (noting that to prevail on an ineffective assistance

of counsel claim, an appellant must show that trial counsel’s representation “fell below an

objective standard of reasonableness, and that a reasonable probability exists that the

outcome would have been different but for counsel’s errors”).

       Mahdi separately argues that his counsel was ineffective because he did not

challenge the prosecutor’s claims of finding blood on Mahdi’s pants and did not maintain

Mahdi’s innocence during the opening and closing statements. These claims fail for lack

of factual support.

       Based on our careful review of the record, we hold that Mahdi has not shown that

his counsel was ineffective. 24

       Mahdi also argues that his Miranda waiver was not knowing, voluntary and

intelligent. See Miranda v. Arizona, 384 U.S. 436 (1966). But we will not decide issues

that were not raised before the district court, even when criminal defendants raise

constitutional claims for the first time on appeal. See State v. Busse, 644 N.W.2d 79, 89

(Minn. 2002). Mahdi did not argue below that his Miranda waiver was insufficient, and

therefore the record has not been sufficiently developed for the court to consider this

24
       Mahdi also argues that the prosecutor committed misconduct, that the DNA
experts made mistakes, and that the district court judge was “unfair.” We do not consider
these arguments because they are simply argumentative assertions without any factual or
legal support. See State v. Coe, 290 Minn. 537, 538, 188 N.W.2d 421, 422 (1971).


                                            44
claim. See Johnson v. State, 673 N.W.2d 144, 147 (Minn. 2004) (“One purpose of this

rule is to encourage the development of a factual basis for claims at the district court

level.”).

       Mahdi next alleges that because he was a juvenile at the time of the crime, he was

entitled to a certification hearing before being tried as an adult. Because the district court

found by a preponderance of the evidence that Mahdi was 16 at the time of the murders,

he is not entitled to a certification hearing.      Minn. Stat. §§ 260B.007, subd. 6(b),

260B.101, subd. 2 (2012). Accordingly, this claim is without merit.

       Finally, Mahdi alleges that a juror committed misconduct. Specifically, Mahdi

alleges that the juror committed misconduct by telling a family member of one of the

victims where the courthouse restrooms were during the trial, and then not telling the

district court about the incident when she was asked. Mahdi hired a private investigator

who spoke with the juror after the trial. In an affidavit, the investigator says that the juror

told him she was “approaching the jurors’ door to the courtroom when an older woman

wearing a hijab and appearing to be of Somali descent approached her and spoke with her

briefly.” The juror then told the investigator that, “she didn’t tell the Judge about the

woman approaching and speaking to her because [she] didn’t feel it was important to tell

the Judge.”

       Mahdi’s claim fails for several reasons. First, the affidavit is not part of the

district court record and so we do not consider it. See State v. Manley, 664 N.W.2d 275,

286 (Minn. 2003). Second, even if the affidavit was part of the record, it does not

establish that the juror committed any misconduct. Her statements to the district court


                                              45
and the statements attributed to her in the affidavit are not inconsistent. The court was

clearly concerned about any improper contact and asked the juror whether anybody

present for the trial had talked to her. The court specifically asked the juror about

spectators in the courtroom and witnesses in the trial, and about whether someone spoke

to her about the case. Even if a Somali woman approached the juror and asked where the

bathroom was, as asserted in the affidavit, there is no evidence that this woman was in

any way associated with the trial or related to a victim. Therefore, Mahdi’s claim fails.

       Affirmed in part, reversed in part, and remanded.




                                            46
                        CONCURRENCE & DISSENT

PAGE, Justice (concurring in part, dissenting in part).

       The court remands Mahdi’s case for a hearing to comply with the requirements of

Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012), for the judge or a jury to

consider whether a life sentence with the possibility of release after 30 years is a more

appropriate sentence than the mandatory life sentence without the possibility of release

(LWOR), which he is now serving. The case law on which the court relies to justify its

decision is inapposite. In my view, the appropriate remedy is to sever the heinous-crimes

statute as it relates to juveniles and revive the most recent constitutionally valid versions

of Minn. Stat. §§ 244.05, subd. 4(b), 609.106, subd. 2(1), and 609.185 (2012) for juvenile

offenders only, and then remand to the district court for imposition of a life sentence with

the possibility of release after 30 years. The previous versions of these statutes did not

provide for a departure mechanism for the district court to consider whether, despite the

defendant’s youth, an LWOR sentence was more appropriate. See Minn. Stat. §§ 244.05,

subd. 4, 609.106, subd. 2(1), and 609.185 (2004).          Reviving these statutes is the

appropriate remedy because, as an issue of substantive law, fixing the sentence to be

imposed for first-degree premeditated murder is a legislative function.          Under the

separation of powers, see Minn. Const. art. III, § 1, our court lacks the authority to

remand Mahdi’s case for a hearing to consider whether a life sentence with the possibility

of release after 30 years is more appropriate than an LWOR sentence. The court’s

decision to modify the unconstitutional sentencing scheme now in place and replace it




                                           C/D-1
with a judicially created scheme usurps the Legislature’s authority to amend its own

statutes. For that reason, I respectfully dissent from part III of the court’s decision.

                                              I.

       The court is correct that Mahdi’s LWOR sentence is unconstitutional under Miller,

___ U.S. at ___, 132 S. Ct. at 2460. The court attempts to remedy this constitutional

violation by remanding to the district court for a hearing to determine whether LWOR or

life imprisonment with the possibility of release after 30 years is the appropriate sentence.

The court contends that State v. Chauvin supports its conclusion that we have the power

to fashion such a sentencing hearing. 723 N.W.2d 20 (Minn. 2006). But in Chauvin we

considered only whether the district court had the authority to impanel a sentencing jury,

not whether we had authority to amend a statute setting forth the punishment for a

criminal offense. Id. at 22 (determining that a district court could empanel a sentencing

jury under Blakely to comply with the Minnesota Sentencing Guidelines). We said that

“impaneling a sentencing jury did not change the punishment available for the underlying

substantive offense. It merely changed the steps that the court took in arriving at a

sentence already authorized by the legislature.” Id. at 25. Accordingly, we held that the

district court had the authority to impanel a sentencing jury. Id. at 27. In contrast, here

the court “change[s] the punishment available for the underlying substantive offense,” id.

at 25, by judicially amending the sentencing statute to give the district court two options

in sentencing Mahdi: LWOR or life with the possibility of release after 30 years. But the

sentencing statutes enacted by the Legislature include only one option: LWOR. See

Minn. Stat. § 609.106, subd. 2(1) (2012) (“The court shall sentence a person to [LWOR]


                                            C/D-2
[if] the person is convicted of first-degree [premeditated] murder[.]” (emphasis added)).

Therefore, this case does not fall within the rule established in Chauvin. 1

       The court also contends that, as in Chauvin, “allowing the district court to hold a

Miller hearing will ‘effectuat[e] the legislative policy’ to the extent the heinous-crimes

statute reflects a legislative preference for LWOR sentences for heinous crimes.” This

statement assumes that the Legislature’s only policy consideration in mandating LWOR

sentences for all offenders was its desire to impose the harshest sentence available on

those convicted of first-degree premeditated murder. But there is reason to believe that

the Legislature’s policy preferences are more nuanced than the court hypothesizes. 2 It


1
        Indeed, the present case is more similar to our decisions in State v. Shattuck,
704 N.W.2d 131 (Minn. 2005), and State v. Barker, 705 N.W.2d 768 (Minn. 2005), two
cases decided post-Blakely involving an unconstitutional statute that allowed the judge,
rather than the jury, to make findings of fact supporting aggravated sentences. In both of
those cases, the district court had not convened a sentencing jury before imposing
aggravated sentences, Barker, 705 N.W.2d at 770-71; Shattuck, 704 N.W.2d at 134-35,
and in each case, the State asked us to remand to the district court with instructions to
convene a sentencing jury to determine whether the aggravating sentencing factors
existed. Barker, 705 N.W.2d at 775-76; Shattuck, 704 N.W.2d at 147-48. We declined,
reasoning that “engaft[ing] sentencing-jury . . . requirements onto the Sentencing
Guidelines and sentencing statutes would require rewriting them, something our
severance jurisprudence does not permit.” Shattuck, 704 N.W.2d at 148; accord Barker,
705 N.W.2d at 775-76. Instead, we “left to the legislature the task of amending the
Minnesota sentencing scheme to comport with the requirements of Blakely . . . .” Barker,
705 N.W.2d at 775; see Shattuck, 704 N.W.2d at 147-48.
2
       For example, this year the Legislature considered several bills that would have
made Minnesota’s sentencing of juvenile homicide offenders consistent with Miller.
Several of these bills would have favored sentencing consistency over longer sentences
by mandating that juveniles convicted of first-degree premeditated murder be eligible for
release after 20 years, H.F. 3061, Art. 6, § 1, 88th Minn. Leg. 2014; S.F. 2273, Art. 4,
§ 1, 88th Minn. Leg. 2014. Other bills would have favored longer sentences by allowing
the district court to impose LWOR sentences on juvenile homicide offenders if, after a
                                                       (Footnote continued on next page.)

                                           C/D-3
may be that the Legislature’s policy preferences had as much to do with ensuring

sentencing consistency as imposing the harshest sentence available. See Minn. Sent.

Guidelines 1.A. (“The purpose of the Sentencing Guidelines is to establish rational and

consistent sentencing standards that reduce sentencing disparity . . . .”). And although the

court’s decision advances the policy of imposing the harshest sentence available, it

frustrates the policy of facilitating consistency in sentencing. In any event, it is for the

Legislature, not this court, to weigh these competing policy interests and to decide the

appropriate sentence, knowing that a mandatory LWOR sentence cannot be imposed on

juveniles.

       In my view, severing that part of the heinous-crimes statute that is unconstitutional

and utilizing the statutory-revival remedy we applied in Fedziuk v. Commissioner of

Public Safety, not the remedy we applied in Chauvin, is the appropriate vehicle to remedy

Mahdi’s unconstitutional sentence. 696 N.W.2d 340 (Minn. 2005). In accordance with

Fedziuk, I conclude that the court should remand Mahdi’s case to the district court with

instructions to apply the most recent constitutionally valid sentencing statute to Mahdi’s

first-degree premeditated murder conviction. This remedy is preferable to the court’s




(Footnote continued from previous page.)
sentencing hearing, the court concludes that an LWOR sentence is appropriate in light of
the defendant’s culpability and youth. S.F. 982, § 3, 88th Minn. Leg. 2014; H.F. 2540,
§ 3, 88th Minn. Leg. 2014; H.F. 1217, § 3, 88th Minn. Leg. 2014. There is nothing in the
record before us, other than the unconstitutional statute itself, giving us any indication as
to what the legislative policy priorities may have been when the 2005 amendments were
enacted.


                                           C/D-4
because it ensures the district court will impose a legislatively authorized sentence and

allows us to avoid speculating about the Legislature’s policy preferences.

       In Fedziuk, the respondent argued that the 2003 amendments to Minnesota’s

Implied Consent Law violated her due process rights because they removed the

requirement for prompt judicial review of a prehearing revocation. Id. at 342. We agreed

and considered the appropriate remedy for the constitutional violation. Id. at 349. The

district court had revived the 1980 version of the law to remedy the due process problem.

Id. The 1980 version of the law provided for no pre-hearing license revocation. Id. The

Commissioner argued that the district court should have severed only the 2003

amendments and revived the most recent constitutional version of the law. On appeal, we

observed that “[w]hen a statute is unconstitutional, it is not a law and it is as inoperative

as if it had never been enacted.” Id. We noted that an unconstitutional law, being void,

cannot repeal an existing law. Id. Only the latest amendment is severed, however, and

any previous constitutional version remains in effect. Id. Accordingly, we revived the

version of the Implied Consent Law that existed immediately before the unconstitutional

2003 amendments. Id. 3


3
       We have applied the statutory-revival rule in other cases as well. See, e.g.,
Deegan v. State, 711 N.W.2d 89, 98 (Minn. 2006) (reviving an older version of a statute
because the amended statute violated defendants’ right to the assistance of counsel); State
v. One Oldsmobile Two-Door Sedan, Model 1946, 227 Minn. 280, 288, 35 N.W.2d 525,
530 (1948) (“An unconstitutional statute, being void and inoperative, cannot repeal or in
any way affect an existing one.”); State v. Luscher, 157 Minn. 192, 195, 195 N.W. 914,
916 (1923) (“The statute being void is inoperative for any purpose and made no change
in the existing law.”); see also Frost v. Corp. Comm’n of Okla., 278 U.S. 515, 527-28
(1929) (reviving previous version of a statute when amendment was unconstitutional).


                                           C/D-5
       Applying these principles to this case, I conclude that the appropriate remedy is to

revive the 2004 version of the statute.       See Minn. Stat. § 244.05, subd. 4 (2004)

(providing that an inmate serving a mandatory life sentence for first-degree premeditated

murder is eligible for supervised release after serving 30 years). Under Miller, the

heinous-crimes statute is categorically unconstitutional as to juvenile homicide offenders.

___ U.S. ___, 132 S. Ct. 2455, 2460 (2012). Therefore, under Fedziuk, the Legislature’s

2005 attempt to amend this statute to require juvenile defendants convicted of first-degree

premeditated murder to serve an LWOR sentence was ineffective and “as inoperative as

if it had never been enacted” with respect to them. See Act of June 2, 2005, ch. 136,

art. 2, §§ 3-5, 2005 Minn. Laws 901, 922 (codified at Minn. Stat. §§ 244.05, subd. 5,

609.106, subd. 2(1) (2012)); Miller, ___ U.S. at ___, 132 S. Ct. at 2460; Fedziuk,

696 N.W.2d at 349. Consequently, Minn. Stat. § 244.05, subd. 4 (2004), was, in effect,

never repealed with respect to juveniles and provides a legislatively mandated sentence of

life imprisonment with the possibility of release after 30 years for juvenile offenders

convicted of first-degree premeditated murder. See Fedziuk, 696 N.W.2d at 349; see also

Horsley v. State, 121 So. 3d 1130, 1132 (Fla. Dist. Ct. App. 2013) (reviving previous

version of a sentencing statute because the current version of a statute was

unconstitutional under Miller), rev. granted (Fla. Nov. 14, 2013); Rodriguez-Giudicelli v.

State, 143 So. 3d 947, 948 (Fla. Dist. Ct. App. 2014) (same).          Minnesota Statutes

§ 244.05, subd. 4 (2004), did not permit the district court to consider whether,

notwithstanding the defendant’s youth, a LWOR was more appropriate.           In contrast to

the court’s application of Chauvin, statutory revival does not require the court to create a


                                          C/D-6
sentence not authorized by the Legislature. Instead, by reviving the previous version of

the statute, we simply return to a sentence previously authorized by the Legislature. See

Horsley, 121 So. 3d at 1132 (“The advantage of relying upon the doctrine of statutory

revival is that we simply revert to a solution that was duly adopted by the legislature itself

. . . .”). Similarly, the court would not have to speculate about what the Legislature’s

policy preferences might be if it simply revived the most recent constitutionally valid

version of the heinous-crimes statute. See id. (“[T]he doctrine of statutory revival . . .

avoid[s] the type of ‘legislating from the bench’ that would be required if we were to

essentially rewrite the existing statute with original language which we feel might better

meet the policy goals of the current legislature.”).

       The court argues that “[b]ecause the 2005 amendment to the heinous-crimes

statute, Minn. Stat. § 609.106, is not unconstitutional on its face, a Fedziuk solution

sweeps too broadly and undermines the legislative policy expressed in section 609.106.”

Practically speaking, it is hard to see how imposing a sentence under the previous version

of the statute is “unworkable,” particularly when, under the court’s own remedy, the same

sentence remains a possibility. Moreover, as noted above, the heinous-crimes statute is

facially unconstitutional as to the entire category of juvenile offenders. See Miller, ___

U.S. at ___, 132 S. Ct. at 2469, 2473 n.13. Nothing prevents the court from reviving the

2004 statute only to the extent it applies to juvenile offenders. See Horsley, 121 So. 3d at

1132 (reviving previous version of a sentencing statute to hold that the only sentence

available for a juvenile convicted of capital murder is life imprisonment with the




                                           C/D-7
possibility of release after 25 years).     Therefore, applying Fedziuk is practically

workable, and doctrinally required. 4

       By remanding for a hearing and giving the district court the option of imposing a

sentence of life imprisonment with the possibility of release after 30 years, the court

abandons our longstanding practice of strictly adhering to the limits imposed by statutory

text. The court recently reaffirmed our strict adherence to statutory limitations in its

decision in Axelberg v. Commissioner of Public Safety, 848 N.W.2d 206 (Minn. 2014).

In that case, Axelberg drove under the influence of alcohol in order to escape serious

bodily injury at the hands of her abusive husband. Id. at 207. The Commissioner of

Public Safety revoked Axelberg’s driver’s license. Id. Axelberg sought judicial review.

Id. At the implied consent hearing, Axelberg attempted to assert the affirmative defense

of necessity, which allows an individual to escape liability for a wrongful act if the

person had to do the act to avoid instant and overwhelming harm. Id. at 207 n.2. The


4
        The court’s chosen remedy is also more complicated than the court realizes.
Remand for a hearing will require the sentencer to find facts, and make determinations
based on those facts, as to whether a sentence of LWOR should be re-imposed on Mahdi.
Arguably, such a hearing would raise concerns under Blakely depending on how one
reads the court’s judicially-amended statute. “ ‘Other than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the prescribed statutory maximum
must be submitted to a jury, and proved beyond a reasonable doubt,’ ” 542 U.S. at 301
(quoting Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)), with “statutory maximum”
defined as the “maximum sentence a judge may impose solely on the basis of the facts
reflected in the jury verdict or admitted by the defendant,” id. at 303. If the statutory
maximum of the court’s new statute is life with the possibility of release after 30 years,
and facts need to be found to impose a sentence of LWOR, then Blakely requires those
facts to be found by a jury, not the judge. Of course, the applicability of Blakely depends
on the words of the statute, which is why amendment of the statute must be done by the
Legislature, not this court.


                                          C/D-8
statute at issue in Axelberg, however, strictly limited the issues one could raise in license

revocation hearings and did not include the necessity defense among them. Id. at 208 &

n.3. Because the necessity defense was not included within this limitation, we concluded

that the defense was not available. Id. at 208. In so concluding, we noted that “if the

Implied Consent Law needs revision in order to make it embody a more sound public

policy, the Legislature, not the judiciary, must be the reviser.” Id. at 213.

       The court attempts to distinguish this case from Axelberg on the basis that here

“the Legislature has not yet expressed its policy preference in light of the new rule Miller

pronounced.” This is precisely the point. In the absence of legislative guidance post-

Miller, the court’s assertion that remand for a hearing will “effectuate the legislative

policy” is mere conjecture, without basis in the statutory text. As the court explains in

Axelberg, it is the prerogative of the Legislature, not the judiciary, to determine what

constitutes sound public policy and to make the statutory revisions necessary to reflect

that policy determination.

       “Those who are bound by our decisions usually believe they can take us at our

word. Not so today.” Wheaton Coll. v. Burwell, ___ U.S. ___, 134 S. Ct. 2806, 2808

(2014) (Sotomayor, J., dissenting). Contrary to the court’s rhetoric in Axelberg, the court

today judicially amends the heinous-crimes statute to allow for a sentence, and

sentencing procedure, not permitted by the Legislature.




                                           C/D-9
                                             II.

       “As sound as the public policy arguments may be, the only way to reach the
       conclusion that [a Miller hearing] is available here is through an act of pure
       judicial will.”

Axelberg v. Comm’r of Pub. Safety, 848 N.W.2d 206, 212 (Minn. 2014).

       The court contends that our inherent judicial power gives us the authority to

remand for a hearing and to permit the district court to impose a life sentence with the

possibility of release after 30 years. The court is wrong. Our inherent judicial power

only allows us to provide a remedy in the absence of legislative authorization when it is

necessary to achieve a unique judicial function. Shattuck, 704 N.W.2d at 147-48. The

regulation of procedural matters is a unique judicial function.           State v. Johnson,

514 N.W.2d 551, 554 (Minn. 1994). 5           Matters of substantive law, however, are

exclusively within the province of the Legislature. Id.

       The determination of whether to remand to consider if an LWOR sentence or a life

sentence with the possibility of release after 30 years encroaches upon a legislative

function, therefore, turns on whether Minnesota’s sentencing scheme is a matter of

substantive or procedural law. Because our state’s sentencing scheme is a matter of

substantive law, I conclude that the court lacks the power to authorize a Miller hearing.

       We have long held that the Legislature has the sole authority to “fix the limits of

punishment for criminal acts.” Shattuck, 704 N.W.2d at 148; see also State v. Osterloh,

5
       The court is correct that in Chambers v. State we concluded that the Miller rule is
procedural for retroactivity purposes. 831 N.W.2d 311, 328 (Minn. 2013). But that
characterization is only relevant to Miller’s retroactive application, id. at 327-30, not to a
court’s substantive amendment to the statutory scheme.


                                           C/D-10
275 N.W.2d 578, 580 (Minn. 1978) (“Determination of what conduct constitutes a

criminal offense and the punishment that ought to be imposed . . . is peculiarly a

legislative and not a judicial function.” (citation omitted) (internal quotation marks

omitted)); State v. Moilen, 140 Minn. 112, 115, 167 N.W. 345, 346 (Minn. 1918) (“It is

the exclusive province of the Legislature to declare what acts . . . shall constitute a crime,

to prohibit the same and impose appropriate penalties for a violation thereof.”). When it

enacted the current version of the heinous-crimes statute, the Legislature removed the

district court’s discretion to impose any sentence other than LWOR.              Minn. Stat.

§ 244.05, subd. 4(a) (“An inmate serving a mandatory life sentence [for first-degree

premeditated murder] must not be given supervised release under this section.”); Minn.

Stat. § 609.106, subd. 2(1) (“The court shall sentence a person to [LWOR] [if] the person

is convicted of first-degree [premeditated] murder[.]”). Thus, under the current version

of the relevant statutes, the only option the district court has in sentencing Mahdi for his

first-degree premeditated murder conviction is LWOR, a sentence that is unconstitutional

under Miller.

       Yet, the court remands this case to the district court for that court to consider

whether, in light of Mahdi’s youth, an LWOR sentence or a life sentence with the

possibility of release after 30 years is the appropriate remedy. In so doing, the court, not

the Legislature, has “fix[ed] the limits of punishment” available in sentencing Mahdi, in




                                           C/D-11
contravention of the Legislature’s authority. 6 See Shattuck, 704 N.W.2d at 148; see also

Commonwealth v. Brown, 1 N.E.3d 259, 264-66 (Mass. 2013) (stating “[i]t is the

province of the Legislature to define crimes and set penalties in the first instance” and

rejecting the Commonwealth’s approach at remedying the unconstitutional sentencing

statute in light of Miller because “the Commonwealth’s approach would have sentencing

judges creating an entirely new penalty scheme ad hoc”). Accordingly, this court is

without authority to remand to the district court to conduct a hearing. Instead, the

appropriate remedy is to sever the unconstitutional provision, revive the 2004 version of

Minn. Stat. § 244.05, subd. 4, and sentence Mahdi to life imprisonment with the

possibility of release after 30 years. See Minn. Stat. § 244.05, subd. 4 (2004).

                                            III.

       In sum, I conclude that, by remanding to the district court to decide after a hearing

whether Mahdi should be sentenced to LWOR or life imprisonment with the possibility

of release after 30 years, we encroach on the Legislature’s responsibility to fix the limits

of punishment. Accordingly, I would remand to the district court with instructions to

impose a sentence of life imprisonment with the possibility of release after 30 years. See

Minn. Stat. § 244.05, subd. 4 (2004).


6
       Nothing prevents the Legislature from fixing the limits of punishment for
juveniles in the same way that the court does today or in some other manner. The
Legislature’s failure to fix the unconstitutional statute, however, does not give the court
the authority to act on the Legislature’s behalf. Moreover, the court’s decision to modify
the unconstitutional sentencing scheme now in place, rather than reviving the most recent
constitutional version of the law, removes any incentive for the Legislature to amend the
statutory scheme so that it complies with Miller’s requirements.


                                          C/D-12
                        CONCURRENCE & DISSENT

STRAS, Justice (concurring in part, dissenting in part).

       I agree with many of the points made in Justice Page’s dissent, but write

separately to explain my disagreement with Part III of the court’s opinion.             The

Legislature has stated in clear and unambiguous terms: “The court shall sentence a

person to life imprisonment without possibility of release” for a conviction of first-degree

premeditated murder. Minn. Stat. § 609.106, subd. 2 (2012). The entire court agrees that

the mandatory LWOR sentence prescribed by the Legislature is unconstitutional with

respect to juveniles like Mahdi Ali under Miller v. Alabama, ___ U.S. ___, 132 S. Ct.

2455, 2460 (2012), 1 but we disagree about the proper remedy.

       It is well established that the judiciary does not write statutes; nor do we amend

them, no matter the circumstances.       See, e.g., Axelberg v. Comm’r of Pub. Safety,

848 N.W.2d 206, 213 (Minn. 2014); Dukowitz v. Hannon Sec. Servs., 841 N.W.2d 147,

151-54 (Minn. 2014); In re Estate of Karger, 253 Minn. 542, 548, 93 N.W.2d 137, 142

(1958). Instead, our authority is limited to the exercise of “judicial power.” Minn. Const.


1
        I agree with the court’s conclusion that Ali did not forfeit his constitutional claim
under Miller. The court correctly relies on Osborne in reaching its conclusion, but I am
concerned that the court’s description of Osborne may be incomplete. The key to
understanding Osborne is that an intervening change in the law had excused the
defendant’s failure to assert what otherwise would have been a futile objection in the
district court. See State v. Osborne, 715 N.W.2d 436, 442 (Minn. 2006) (noting that we
had “consistently rejected any Blakely-type claim” and that we could not “expect
defendants to continue, formalistically, to make motions or objections based on
arguments that we have repeatedly rejected as being without legal merit”). Osborne does
not broadly excuse the failure of defendants to object whenever there happens to be a
change in the law.


                                           C/D-1
art. III; Minn. Const. art. VI, § 1; Sanborn v. Rice Cnty. Comm’rs, 9 Minn. (9 Gil.) 273,

278 (1864); see also State v. M.D.T., 831 N.W.2d 276, 284 (Minn. 2013) (Stras, J.,

concurring) (stating that the power of the judicial branch is limited to exercising the

“judicial power”). The court presumes that the “judicial power” includes the authority to

establish procedures within the courts—a proposition that finds support in State v.

Chauvin, 723 N.W.2d 20 (Minn. 2006). Still, Chauvin provides, at most, only partial

support for the court’s preferred remedy. Even if the “judicial power” includes authority

to create an ad-hoc hearing procedure to comply with Miller, it certainly does not give

courts the power to amend the heinous-crimes statute, 2 see Minn. Stat. § 609.106,

subd. 2, to replace “shall” with “may” so that it now reads, “the court may sentence a

person to life imprisonment without possibility of release,” or, as the court also has done,

to provide a list of substantive factors for district courts to consider in determining the

appropriate sentence. 3 Amending statutes is, and always has been, the Legislature’s job,


2
        The court’s conclusion that the remedy in Chauvin is similar to the remedy in this
case makes an apples-and-oranges comparison. An apple sounds like an orange when it
is described as a sweet-tasting fruit that grows on a tree and has seeds. And while it is
true that these are shared characteristics of both fruits, the fact remains that an apple is
not an orange, and this case is not Chauvin. The court is correct when it says that
Chauvin provides authority for the proposition that a court has the power in certain
circumstances to make a procedural decision about which factfinder—the judge or the
jury—will make a particular finding, but the court’s comparison falls short when it uses
Chauvin to support its chosen remedy in this case. Chauvin simply did not involve a
situation in which we were required to change the Legislature’s prescribed sentence for
an offense so that the statute could pass constitutional muster. In concluding otherwise,
the court confuses apples and oranges.
3
      Nowhere in the court’s opinion does it actually say what its amended heinous-
crimes statute says. The court cannot be applying the current statute because it mandates
                                                      (Footnote continued on next page.)

                                          C/D-2
particularly when it involves defining criminal offenses and establishing criminal

sentences. See State v. Osterloh, 275 N.W.2d 578, 580 (Minn. 1978) (“Determination of

what conduct constitutes a criminal offense and the punishment that ought to be

imposed . . . is peculiarly a legislative and not a judicial function.” (quoting State ex rel.

Ahern v. Young, 273 Minn. 240, 243, 141 N.W.2d 15, 17 (1966))); State v. Moilen,

140 Minn. 112, 115, 167 N.W. 345, 346 (1918) (“It is the exclusive province of the

Legislature to declare what acts . . . constitute a crime, to prohibit the same and impose

appropriate penalties for a violation thereof.”).

       Squarely within the scope of “judicial power,” however, is the power to sever an

unconstitutional provision and enforce those remaining portions of the statute that do not

violate the United States or Minnesota Constitutions. See State v. Barker, 705 N.W.2d

768, 773 (Minn. 2005); State v. Shattuck, 704 N.W.2d 131, 143 (Minn. 2005); see also

State v. Melchert-Dinkel, 844 N.W.2d 13, 24 (Minn. 2014) (setting forth guidelines for

determining when it is permissible to sever the unconstitutional portions of a statute).


(Footnote continued from previous page.)
the imposition of a sentence of LWOR on Ali. See Sawh v. City of Lino Lakes,
823 N.W.2d 627, 637-38 (Minn. 2012) (stating that the use of the word “shall” in a
statute “indicates a duty that is mandatory, not one that is optional or discretionary”).
Instead, we have to be dealing with a hypothetical statute of the court’s own making, and,
as Justice Page points out in his dissent, it is impossible to know whether the court’s
hypothetical statute creates a constitutional problem under Blakely v. Washington,
542 U.S. 296 (2004). If the statutory maximum of the court’s hypothetical statute is life
with the possibility of release after 30 years, and additional facts must be found to impose
a sentence of LWOR, then the Sixth Amendment to the United States Constitution
requires those facts to be found by a jury, not by the judge. Id. at 301-04. Of course, the
applicability of Blakely depends on the specific wording of the statute, which is another
reason why the Legislature, and not this court, must amend the statute.


                                            C/D-3
That is what the Minnesota Constitution requires us to do here. Whether phrased in terms

of statutory revival or severance of the unconstitutional provisions, the remedy is the

same: we must declare the heinous-crimes statute unconstitutional as applied to Ali and

remand the case to the district court with instructions to impose a sentence of life with the

possibility of release.




                                           C/D-4